602 F.2d 179
SONOTONE CORPORATION et al., Appellants,v.Kathleen R. REITER, etc., Appellee.
No. 77-1474.
United States Court of Appeals,Eighth Circuit.
July 19, 1979.

1
Appeal from the United States District Court for the District of minnesota.ORDER


2
This cause having been heard on writ of certiorari from the Court to the Supreme Court of the United States, and judgment having issued thereon on June 11, 1979, and an opinion having issued thereon by the Supreme Court of the United States, Kathleen R. Reiter, Petitioner, v. Sonotone Corporation, et al., --- U.S. ----, 99 S.Ct. 2326, 60 L.Ed.2d 931, in accordance with that opinion and judgment,


3
IT IS ORDERED that the opinion of this Court, filed June 19, 1978, is vacated; that the order of the district court denying motions for dismissal or, alternatively, for summary judgment, stands affirmed and the case is remanded to the district court for further proceedings consistent with said opinion of the Supreme Court.  Appellee shall have costs in this Court.